EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Lithia Motors, Inc.: We consent to the use of our report dated February 22, 2013, with respect to the consolidated balance sheets of Lithia Motors, Inc. and subsidiaries as of December31, 2012 and 2011, and the related consolidated statements of operations, comprehensive income, changes in stockholders’ equity, and cash flows, for each of the years in the three-year period ended December31, 2012, and the effectiveness of internal control over financial reporting as of December31, 2012, incorporated herein by reference. (signed) KPMG LLP Portland, Oregon
